Cite as 2013 Ark. App. 590

                 ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CR-13-471


                                                 Opinion Delivered   October 23, 2013
CURTIS CHARLES BROOKS
                   APPELLANT                     APPEAL FROM THE CRITTENDEN
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CR-2009-27]

                                                 HONORABLE RANDY F.
STATE OF ARKANSAS                                PHILHOURS, JUDGE
                                 APPELLEE
                                                 AFFIRMED



                               ROBIN F. WYNNE, Judge


       Curtis Charles Brooks appeals from the revocation of his suspended sentence, arguing

that there was insufficient evidence that he violated the conditions of his suspended sentence

by committing the new offense of breaking or entering. We affirm.

       On August 20, 2009, Brooks pleaded guilty to sale of cocaine, a Class Y felony, and

was sentenced to seven years in the Arkansas Department of Correction (ADC) and five

years’ suspended imposition of sentence. He was also ordered to pay court costs of $200 and

various fees, in monthly installments of $50 beginning ninety days after his release from the

ADC. The conditions of his suspended sentence included making payments as directed in

the judgment and commitment order; not violating any state, federal, or municipal law; and

promptly notifying his probation officer and the sheriff of any change of address or

employment.
                                   Cite as 2013 Ark. App. 590

       On December 20, 2012, the State filed a petition for revocation of suspension,

alleging that Brooks had violated the conditions of his suspended sentence in the following

ways: (1) failing to pay costs and fees as directed; (2) failing to notify the sheriff of his current

address and employment; (3) committing the new offense of breaking or entering (two

counts charged in case number CR 12-1345); (4) committing the new offense of theft of

property; and (5) committing the new offense of criminal trespass. At the revocation hearing

on February 28, 2013, an employee of the Crittenden County Sheriff’s Department testified

that, according to the department’s records, Brooks owed $395 in the present case and had

made no payments.1 In addition, he had not apprised the sheriff’s department of where he

was living or working. Donald Harrington testified that in the early morning hours of

December 19, 2012, he learned that his tool box had been taken from the back of his truck

at the Relax Inn in West Memphis where he was staying. Police recovered the tool box and

its contents, which Harrington estimated were worth about $120. Michael Nagy of the West

Memphis Police Department testified that he was the third officer to respond to a complaint

of breaking or entering at the Relax Inn on December 19, 2012. He stated that he saw

Brooks with another officer, and Brooks was attempting to make up some reason why he had

someone else’s bag. Brooks was arrested and charged with breaking or entering and theft.

At the conclusion of the evidence, the court dismissed one of the two allegations of breaking

or entering, and ruled as follows:

               Mr. Brooks, I find that you’re guilty by a preponderance of the evidence of
       violating the conditions of your suspended sentence. . . . Although it might not have

       1
       Counsel failed to include the testimony of the sheriff’s department employee or
Brooks’s parole officer in the abstract. We note that we went to the record to affirm in this
case. See Haynes v. State, 314 Ark. 354, 862 S.W.2d 275 (1993).
                                                 2
                                   Cite as 2013 Ark. App. 590

          been by much, you didn’t begin paying in a timely fashion on your fines, and costs.
          There’s no proof that you reported your address to anyone. In particular though, the
          issue of the breaking or entering at the Relax Inn and Mr. Harrington’s vehicle,
          people tend to concentrate on the breaking portion of that crime but the entering is
          just as important. Walking down the street and you break the windshield or the
          window of a car out, and you reach in and you steal a CD that’s obviously breaking
          into the—reaching through a rolled down window and getting the exact same CD
          out of the next car is entering. Same thing would apply to this pick-up truck in the
          bed of it. And regardless, it would apply to the theft, so you’re guilty.

          Upon revocation, Brooks was sentenced to six years in the ADC and five years’

suspended imposition of sentence, as well as fines and costs of $440. This appeal followed.

          On appeal, Brooks challenges the sufficiency of the evidence that he committed the

offense of breaking or entering. Brooks does not challenge the findings that he failed to pay

as directed and failed to notify the sheriff’s department of his address, nor does he appear to

challenge the finding that he committed the new offense of theft. This court will affirm

when the appellant fails to attack the trial court’s independent, alternate grounds for revoking

suspension. Moore v. State, 2013 Ark. App. 159, at 2–3. Because Brooks does not challenge

the independent, alternate grounds that were also the bases of the decision to revoke, we

affirm.

          Affirmed.

          GLOVER and VAUGHT, JJ., agree.

          C. Brian Williams, for appellant.

          Dustin McDaniel, Att’y Gen., by: Nicana C. Sherman, Ass’t Att’y Gen., for appellee.




                                                3